Case 2:21-cv-00031-BJR Document 11-6 Filed 01/12/21 Page 1 of 7




                   EXHIBIT H
Capitol Rioters
Capitol Rioters Planned
                Planned for
                        for Weeks
                            Weeks in
                                  in Plain
                                     Plain Sight. The Police
                                           Sight. The        Weren’t Re...
                                                      Police Weren't Re...                                https://www.propublica.org/article/capitol-rioters-planned-for-weeks-in-p...
                                                                                                          https://www.propublica.org/article/capitol-rioters-planned-for-weeks-in-p...
                            Case 2:21-cv-00031-BJR Document 11-6 Filed 01/12/21 Page 2 of 7




                                                                       37




                                                                                                                                        48

                                                                                                                     4111114                 "'41"
                                                                                    kty          )11." 8,101%




                                                                                                                                    r

                                             Police intervene as supporters of President Donald Trump breach security and enter the
                                             Capitol on Wednesday. (Mostafa Bassim/Anadolu Agency via Getty Images)




                                             Capitol Rioters Planned for Weeks in Plain
                                             Sight. The Police Weren't Ready.
                                             Insurrectionists made no effort to hide their intentions, but law
                                             enforcement protecting Congress was caught flat-footed.

                                             by Logan Jaffe, Lydia DePillis, Isaac Arnsdorf and J. David McSwane, Jan. 7,12:24 a.m. EST



                                             ProPublica is a nonprofit newsroom that investigates abuses ofpower. Sign up to receive
                                             our biggest stories as soon as they're published.

                                             This story is part of an ongoing collaboration between ProPublica and FRONTLINE
                                             that includes an upcoming documentary.


                                             The invasion of the U.S. Capitol on Wednesday was stoked in plain sight.
                                             For weeks, the far-right supporters of President Donald Trump railed on
                                             social media that the election had been stolen. They openly discussed the
                                             idea of violent protest on the day Congress met to certify the result.

                                             "We came up with the idea to occupy just outside the CAPITOL on Jan
                                             6th," leaders of the Stop the Steal movement wrote on Dec. 23. They called
                                             their Wednesday demonstration the Wild Protest, a name taken from a
                                             tweet by Trump that encouraged his supporters to take their grievances to
                                             the streets of Washington. "Will be wild," the president tweeted.




                                             Trump supporters storming the doors of the Capitol on Wednesday (Tasos Katopodis/Getty
                                             Images)



                                             Ali Alexander, the founder of the movement, encouraged people to bring




1 of
1 of 6
     6                                                                                                                                                           1/11/2021, 8:47
                                                                                                                                                                 1/11/2021, 8:47 AM
                                                                                                                                                                                 AM
Capitol Rioters
Capitol Rioters Planned
                Planned for
                        for Weeks
                            Weeks in
                                  in Plain
                                     Plain Sight. The Police
                                           Sight. The        Weren’t Re...
                                                      Police Weren't Re...                   https://www.propublica.org/article/capitol-rioters-planned-for-weeks-in-p...
                                                                                             https://www.propublica.org/article/capitol-rioters-planned-for-weeks-in-p...
                            Case 2:21-cv-00031-BJR Document 11-6 Filed 01/12/21 Page 3 of 7
                                             tents and sleeping bags and avoid wearing masks for the event. "If D.C.
                                             escalates... so do we," Alexander wrote on Parler last week — one of scores
                                             of social media posts welcoming violence that were reviewed by
                                             ProPublica in the weeks leading up to Wednesday's attack on the capitol.

                                             Thousands of people heeded that call.

                                             For reasons that remained unclear Wednesday night, the law enforcement
                                             authorities charged with protecting the nation's entire legislative branch
                                             — nearly all of the 535 members of Congress gathered in a joint session,
                                             along with Vice President Mike Pence — were ill-prepared to contain the
                                             forces massed against them.

                                             On Wednesday afternoon, a thin line of U.S. Capitol Police, with only a few
                                             riot shields between them and a knot of angry protesters, engaged in hand-
                                             to-hand combat with rioters on the steps of the West Front. They struggled
                                             with a flimsy set of barricades as a mob in helmets and bulletproof vests
                                             pushed its way toward the Capitol entrance. Videos showed officers
                                             stepping aside, and sometimes taking selfies, as if to usher Trump's
                                             supporters into the building they were supposed to guard.




                                                                  it


                                                                                   rev




                                             Rep. Jason Crow, D-Colo., comforts Rep. Susan Wild, D-Pa., while taking cover as
                                             protesters disrupt the joint session of Congress to certify the Electoral College vote on
                                             Wednesday (Tom Williams/CQ-Roll Call, Inc via Getty Images)



                                             A former Capitol policeman well-versed in his agency's procedures was
                                             mystified by the scene he watched unfold on live television. Larry
                                             Schaefer, a 34-year Capitol Police veteran who retired in December 2019,
                                             said his former colleagues were experienced in dealing with aggressive
                                             crowds.

                                             "It's not a spur-of-the-moment demonstration that just popped up,"
                                             Schaefer said. "We have a planned, known demonstration that has a
                                             propensity for violence in the past and threats to carry weapons — why
                                             would you not prepare yourself as we have done in the past?"

                                             A spokesperson for the Capitol Police did not respond to a request for
                                             comment.

                                             In recent years, federal law enforcement agencies have stepped up their
                                             focus on far-right groups, resulting in a spate of arrests. In October, the FBI
                                             arrested a group of Michigan extremists and charged them with plotting to
                                             kidnap the state's governor. On Monday, Washington police arrested
                                             Enrique Tarrio, the leader of the far-right group the Proud Boys, on
                                             charges of burning a Black Lives Matter banner.

                                             Conversations on right-wing platforms are monitored closely by federal
                                             intelligence. In September, a draft report by the Department of Homeland
                                             Security surfaced, identifying white supremacists as the biggest threat to
                                             national security.

                                             The warnings of Wednesday's assault on the Capitol were everywhere —




22 of
   of 6
      6                                                                                                                                             1/11/2021, 8:47
                                                                                                                                                    1/11/2021, 8:47 AM
                                                                                                                                                                    AM
Capitol Rioters
Capitol Rioters Planned
                Planned for
                        for Weeks
                            Weeks in
                                  in Plain
                                     Plain Sight. The Police
                                           Sight. The        Weren’t Re...
                                                      Police Weren't Re...                         https://www.propublica.org/article/capitol-rioters-planned-for-weeks-in-p...
                                                                                                   https://www.propublica.org/article/capitol-rioters-planned-for-weeks-in-p...
                            Case 2:21-cv-00031-BJR Document 11-6 Filed 01/12/21 Page 4 of 7
                                             perhaps not entirely specific
                                             about the planned time and exact                                   ELIJAH SCHAFFER
                                                                                                                ELIJAH SCHAFFER
                                             location of an assault on the                                      @ElijahSchaffer
                                                                                                                @ElijahSchaffer
                                             Capitol, but enough to clue in law
                                             enforcement about the potential                           IMPORTANT: this
                                                                                                       IMPORTANT:     this is
                                                                                                                           is exact
                                                                                                                              exact
                                             for civil unrest.                                         moment the
                                                                                                       moment    the siege   of the
                                                                                                                      siege of  the
                                             On Dec. 12, a poster on the website
                                                                                                       Capitol building
                                                                                                       Capitol  building began
                                                                                                                          began asas the
                                                                                                                                     the
                                             MyMilitia.com urged violence if                           two men
                                                                                                       two  men in
                                                                                                                 in front
                                                                                                                    front ripped   down aa
                                                                                                                           ripped down
                                             senators made official the victory                        preliminary
                                                                                                       preliminary barrier
                                                                                                                    barrier && rushed
                                                                                                                                rushed
                                             of President-elect Joe Biden.                             officers who
                                                                                                       officers who were
                                                                                                                     were behind
                                                                                                                            behind aa 2nd
                                                                                                                                       2nd
                                             "If this does not change, then I
                                                                                                       barrier
                                                                                                       barrier
                                             advocate, Revolution and
                                             adherence to the rules of war,"                           They then
                                                                                                       They  then encouraged
                                                                                                                   encouraged others
                                                                                                                                others
                                             wrote someone identifying                                 to follow
                                                                                                       to        their lead.
                                                                                                          follow their lead. Officers
                                                                                                                             Officers
                                             themselves as I3DI. "I say, take the                      appeared to
                                                                                                       appeared   to be  taken
                                                                                                                     be taken
                                             hill or die trying."
                                                                                                       completely off
                                                                                                       completely   off guard
                                                                                                                        guard
                                             Wrote another person: "It's
                                             already apparent that literally
                                             millions of Americans are on the
                                             verge of activating their Second
                                             Amendment duty to defeat
                                             tyranny and save the republic."

                                             The easily overpowered police
                                             force guarding the Capitol on                             3:46 PM
                                                                                                       3:46 PM ·• Ja
                                                                                                                  Jann 6,
                                                                                                                       6, 2021
                                                                                                                          2021
                                             Wednesday posed a stark contrast
                                             to the tactics deployed by local
                                                                                                           16.1K
                                                                                                           16.1K      Q    11.2K people
                                                                                                                           11.2K people are Twe…
                                                                                                                                        are Twe...


                                                                                                  police during this summer's Black
                                             About This Partnership
                                                                                                  Lives Matter protests. Then, the city

                                               FRONTLINE
                                             This story is part of an ongoing
                                                                                    0             felt besieged by law enforcement.


                                             collaboration between ProPublica and
                                             FRONTLINE that includes an upcoming
                                             documentary.


                                                                   \.1      6,...,
                                                                             4


                                                             ; 1 011••• •       g    „yr
                                                                         Pi!
                                                                                           ••••
                                                                                                                                 alb




                                             Protesters are tear-gassed as the police disperse them near the White House on June 1.
                                             (Roberto Schmidt/AFP/Getty Images)


                                             On June 1, following a few days of mostly peaceful protests, the National
                                             Guard, the Secret Service and the U.S. Park Police fired tear gas and rubber
                                             bullets to disperse a nonviolent crowd in Lafayette Square outside the
                                             White House to allow Trump to pose with a Bible in front of a nearby
                                             church.

                                             "We need to dominate the battlespace," then-Secretary of Defense Mark
                                             Esper said on a call with dozens of governors, asking them to send their
                                             National Guard forces to the capital.




3 of
3 of 6
     6                                                                                                                                                    1/11/2021, 8:47
                                                                                                                                                          1/11/2021, 8:47 AM
                                                                                                                                                                          AM
Capitol Rioters
Capitol Rioters Planned
                Planned for
                        for Weeks
                            Weeks in
                                  in Plain
                                     Plain Sight. The Police
                                           Sight. The        Weren’t Re...
                                                      Police Weren't Re...                  https://www.propublica.org/article/capitol-rioters-planned-for-weeks-in-p...
                                                                                            https://www.propublica.org/article/capitol-rioters-planned-for-weeks-in-p...
                            Case 2:21-cv-00031-BJR Document 11-6 Filed 01/12/21 Page 5 of 7

                                                                               db.
                                                             ."




                                             Members of the D.C. National Guard on the steps of the Lincoln Memorial in Washington on
                                             June 2 monitoring demonstrators during a peaceful protest against police brutality and the
                                             death of George Floyd, who died in police custody. (Win McNamee/Getty Images)



                                             On June 2 — the day of the primary election in Washington — law
                                             enforcement officers appeared on every corner, heavily armed in fatigues
                                             and body armor. Humvees blocked intersections. Buses full of troops
                                             deployed into military columns and marshaled in front of the Lincoln
                                             Memorial in a raw show of force. Police kettled protesters in alleys.
                                             Choppers thudded overhead for days and sank low enough over protesters
                                             to generate gale-force winds.

                                             Such dominance was nowhere in evidence Wednesday, despite a near-
                                             lockdown of the downtown area on Tuesday night. Trump supporters
                                             drove to the Capitol and parked in spaces normally reserved for
                                             congressional staff. Some vehicles stopped on the lawns near the Tidal
                                             Basin.




                                                        LL
                                                              '




                                             A Trump supporter who breached the Capitol sits inside the office of House Speaker Nancy
                                             Pelosi as insurrectionists halted congressional debate of the electoral vote certification.
                                             (Saul Loeb/AFP via Getty Images)




4 of
4 of 6
     6                                                                                                                                             1/11/2021, 8:47
                                                                                                                                                   1/11/2021, 8:47 AM
                                                                                                                                                                   AM
Capitol Rioters
Capitol Rioters Planned
                Planned for
                        for Weeks
                            Weeks in
                                  in Plain
                                     Plain Sight. The Police
                                           Sight. The        Weren’t Re...
                                                      Police Weren't Re...                  https://www.propublica.org/article/capitol-rioters-planned-for-weeks-in-p...
                                                                                            https://www.propublica.org/article/capitol-rioters-planned-for-weeks-in-p...
                            Case 2:21-cv-00031-BJR Document 11-6 Filed 01/12/21 Page 6 of 7



                                                                                                                 jf
                                                                                                        al




                                             Insurrectionists in the rotunda of the Capitol on Wednesday after breaching security. (Saul
                                             Loeb/AFP via Getty Images)



                                             The contrast shook Washington's attorney general, Karl Racine, who
                                             seemed to be almost in disbelief on CNN Wednesday evening.

                                             "There was zero intelligence that the Black Lives Matter protesters were
                                             going to 'storm the capitol,— he remembered, after ticking down the many
                                             police forces present in June. "Juxtapose that with what we saw today, with
                                             hate groups, militia and other groups that have no respect for the rule of
                                             law go into the capitol.... That dichotomy is shocking."

                                             The question of how law enforcement and the national security
                                             establishment failed so spectacularly will likely be the subject of intense
                                             focus in coming days.

                                             David Carter, director of the Intelligence Program at Michigan State
                                             University, said that sometimes, the best intelligence in the world doesn't
                                             translate into adequate preparedness. Perhaps the security officials
                                             responsible for protecting the Capitol simply could not envision that a
                                             crowd of Americans would charge through a police line and shatter the
                                             glass windows that stood as the only physical barrier to entering the
                                             building.

                                             "I go back to the 9/11 commission report," Carter said. "It was a failure of
                                             imagination. They didn't imagine something like this. Would you imagine
                                             people were going to break into the Capitol and go into the chambers? That
                                             failure of imagination sometimes makes us drop the ball."

                                             Maya Eliahou contributed reporting.



                                                                  Logan Jaffe
                                                                  Logan Jaffe is the engagement reporter for ProPublica Illinois.

                                                                      Logan.Jaffe@propublica.org      Yr @loganjaffe    9 312-898-2501




                                                                  Lydia DePillis
                                                                  Lydia DePillis covers trade and the economy.

                                                                  ▪   lydia.depillis@propublica.org    tir @lydiadepillis
                                                                  a 202-913-3717

                                                                  Isaac Arnsdorf
                                                                  Isaac Arnsdorf is a reporter at ProPublica covering national politics.

                                                                  ▪   Isaac.Arnsdorf@propublica.org          Isaac Arnsdorf
                                                                      @iarnsdorf      202-886-9568           Signal: 203-464-1409




                                                                  J. David McSwane
                                                                  J. David McSwane is a reporter in ProPublica's D.C. office covering




55 of
   of 6
      6                                                                                                                                            1/11/2021, 8:47
                                                                                                                                                   1/11/2021, 8:47 AM
                                                                                                                                                                   AM
Capitol Rioters
Capitol Rioters Planned
                Planned for
                        for Weeks
                            Weeks in
                                  in Plain
                                     Plain Sight. The Police
                                           Sight. The        Weren’t Re...
                                                      Police Weren't Re...           https://www.propublica.org/article/capitol-rioters-planned-for-weeks-in-p...
                                                                                     https://www.propublica.org/article/capitol-rioters-planned-for-weeks-in-p...
                            Case 2:21-cv-00031-BJR Document 11-6 Filed 01/12/21 Page 7 of 7
                                                           healthcare, energy, federal contracts, and land issues.

                                                              david.mcswane@propublica.org          J. David McSwane
                                                              @davidmcswane      j Signal: 202-556-3836




6 of
6 of 6
     6                                                                                                                                      1/11/2021, 8:47
                                                                                                                                            1/11/2021, 8:47 AM
                                                                                                                                                            AM
